 


109 HR 2953 IH: To designate the building located at 493 Auburn Avenue, N.E., in Atlanta, Georgia, as the 
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2953 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Scott of Georgia introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the building located at 493 Auburn Avenue, N.E., in Atlanta, Georgia, as the John Lewis Civil Rights Institute. 
 
 
1.John Lewis Civil Rights Institute
(a)DesignationThe building located at 493 Auburn Avenue, N.E., in Atlanta, Georgia, shall be known and designated as the John Lewis Civil Rights Institute.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the John Lewis Civil Rights Institute. 
 
